department of the treasury internal_revenue_service washington d c contact person identification_number contact number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t1 date uil index legend l a employer_identification_number dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you were incorporated on a under the laws of the state of l as a nonprofit corporation according to your application_for exemption and your internet web site you operate as a facilitator to contributors who want to donate tangible_personal_property such as boats to a charity that the donors designate you have no written agreements with any charities and you have no on-going listing agreements with any boat brokers you have not accepted any donations of boats that are subject_to a lien when a donor wants to donate a boat to a charity you agree that you will donate the net_proceeds from the sale of the boat to the charity the donor designates the donor transfers to you both possession of the boat and legal_title at that time you you also acquire boats from donors in bargain_purchase transactions under this assume all the risk of loss associated with the boat and you pay for the applicable insurance when you take possession of the boat you arrange for its moorage you also determine whether any services repairs or upgrades need to be made to the boat in order to make it more readily marketable if needed you arrange with independent contractors to perform this work you also enter into a listing agreement with an independent boat broker for the sale of the boat when a broker sells a boat you pay the broker a commission usually percent from the proceeds of sale you also pay the various expenses you incurred in connection with the boat such as for repairs upgrades and moorage from the net_proceeds that remain you pay to the charity the donor had designated percent of the net_proceeds and you retain the other percent arrangement when the donor contributes a boat you pay the donor a portion of the value of the donated boat when a broker sells a boat you pay the broker a commission and you pay the various expenses you incurred in connection with the boat from the amount remaining you retain the amount you paid the donor in determining the amount that you pay to the charity you reduce the amount of the net sales proceeds by the amount you paid the donor and by the commission and expenses and you pay the charity percent of the amount remaining in a donor owning a boat havi ng a fair_market_value of dollar_figure transfers the boat to you in a bargain_purchase transaction in which you pay the donor dollar_figure and designates a charity which the donor wants to benefit you incur dollar_figure of expenses for repair upgrading and moorage of the boat a broker sells the boat on your behalf for dollar_figure and you pay the broker a percent commission dollar_figure after payment of the commission you receive dollar_figure from which you pay the dollar_figure of expenses leaving dollar_figure since you paid the donor dollar_figure you retain this amount leaving dollar_figure you then pay percent of this amount or dollar_figure to the charity the donor had designated and you retain the other percent also dollar_figure the following example illustrates a bargain_purchase transaction that you engage law an organization described in sec_501 of the code must among other requirements be organized and operated exclusively for certain purposes sec_1_501_c_3_-1 of the income_tax regulations states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states i an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes b charitable ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes in revrul_64_182 1964_1_cb_186 an organization derived its income principally from the rental of space in a large commercial office building the organization’s charitable purposes are carried out by making contributions and grants to other charitable organizations in this revenue_ruling the irs concluded that this organization met the primary purpose test of sec_1_501_c_3_-1 of the regulations because it carried on a charitable program that was commensurate in scope with its financial resources in revrul_85_184 1985_2_cb_84 a public_utility entered into an agreement with a charitable_organization under which the charity designated the utility as its authorized agent to collect contributions to the program on the charity’s behalf when the utility’s customers pay their bills they are given the opportunity of paying an additional_amount designated as contributions to the charity’s financial assistance program for the elderly and handicapped the utility collects these contributions segregates them from its own funds does not exercise any dominion or control_over the contributions and transfers them to the charity weekly the issue in this revenue_ruling was whether the customers who contribute to this program are allowed a charitable_contribution_deduction under sec_170 of the code the service concluded that since the utility was acting as the charity’s collection agent in receiving certain funds over which the utility exercised no dominion or control and which the utility earmarked for use by the charity a customer who makes such contribution is entitled to a charitable_contribution_deduction under sec_170 in the year the utility pays the funds to the charity in revrul_2002_67 2002_2_cb_873 o a charitable_organization entered into a written_agreement with x a for-profit entity licensed to sell cars in the same state where they are both located the agreement provides that x acting as o’s authorized agent will administer a fund-raising program for o in exchange for a fee x’s activities under the agreement are subject_to o’s review and approval the agreement provides that x will act on o’s behalf to solicit donation of used cars accept process and sell the cars transfer the proceeds of the sales to the charity less x’s fee and provide each donor with substantiation of that donor’s contribution including the acknowledgement that contains the required information b transferred a used car to x as o’s authorized agent in this revenue_ruling the irs concluded that because the charity and x have established a valid agency relationship under the laws of the state x has the authority to act on the charity’s behalf according to the terms of their agency agreement thus for purposes of sec_170 of the code b’s transfer of the car to x as the charity’s authorized agent is treated as a transfer to the charity this revenue_ruling states that the determination of whether an agency relationship exists is based upon the requirements of state law and that not all contractual relationships will result in an agency relationship under state law in 125_f3d_1 1st cir a state police association that is tax-exempt under sec_501 of the code published a yearbook and derived income from advertisements placed in the yearbook the association contracted with an outside for-profit company to publish the yearbook and recruit telemarketers to solicit advertisements the telemarketers worked out of field offices selected by the outside firm with the association’s approval and solicited local and national businesses within geographic areas demarcated by the association they used a canned solicitation format approved by the association which identified themselves as calling on behalf of the association troopers monitored all solicitations the association retained the right to inspect the field offices from which the solicitations took place payments for ads sold were made to the association and paid set percentages of the gross_receipts to the telemarketers and to the outside firm the principal issue in this case was whether the advertising revenues were subject_to the tax on unrelated_business_income one of the subordinate issues was whether the outside firm was an agent of the association in which event their advertising activities would be attributed to the association or simply an independent_contractor in concluding that the outside firm was the association’s agent the court_of_appeals stated in the first place an independent_contractor can be an agent if and to the extent that the contractor acts for the benefit of another and under its control in a particular transaction see restatement second of agency sec_2 14n in the second place the label which contracting parties place on their relationship is not decisive of their status vis-a-vis third parties citations omitted f 3d pincite in analyzing the relationship between the association and the outside firm the court stated n o single factor is dispositive citations omitted rather the nature of the relationship between the association and the outside firms depends on a myriad of factors including control_over the manner and means of performing the work the skill required and the method of payment the duration of the relationship and similar factors citations omitted the relevant factors here taken as a whole solidly support the tax court’s determination that the outside firms acted as the association’s agents ibid in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for sec_501 organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis this revenue_ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative_intent element necessary to establish this activity as charitable in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner’s activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit t c pincite in easter house v u s cl_ct aff’d in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization’s sole source_of_income the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p laintiff’s competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization’s patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiff’s organizational p urpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive commercial hue to the way airlie carries out its business f_supp 2d pincite rationale when an individual wants to donate a boat to a specific charity you and the individual verbally agree that the individual will transfer to you possession of the boat and legal_title you agree that you will assume full responsibility for the boat and will arrange for making the appropriate services repairs or upgrades that need to be made to make the boat more readily marketable you also agree that you will arrange for the boat to be sold and that after the sale you will donate to the designated charity on behalf of the donor after payment of the applicable expenses percent of the net_proceeds of sale and that you will retain the other percent in some cases you enter into the same arrangement with a donor but with a bargain_purchase element under this arrangement when the donor transfers the boat to you you pay the donor a portion of the value of the boat when the boat is sold you retain the amount you paid to the donor and then donate to the designated charity on behalf the donor after subtracting this amount plus applicable expenses percent of the net_proceeds you retain the remaining percent as a result of this arrangement with a donor you are performing services for and by you serving as an agent of each donor you are performing commercial services on behalf of the donor that facilitate the donor’s contribution of a boat to the charity designated by the donor thus you are serving as an agent of the donor see revrul_85_184 supra revrul_2002_67 supra and state police association of massachusetts v commissioner supra for these individuals in a manner that is similar to the organization in revrul_72_369 supra arranging for donors for the charitable_contribution of their boats by taking possession and title to the boats by arranging with third parties for their moorage for necessary repairs and upgrades and for sales by brokers and by paying the net sales proceeds to the charity designated by the donor all constitute common commercial activities rather than activities that further a charitable purpose see b s w inc v commissioner supra easter house v u s supra and airlie foundation v i r s supra the fact that your activities consist exclusively of performing services for individuals who wish to donate boats to sec_501 organizations does not render your activities as charitable revrul_72_369 supra in addition since all of your activities constitute the operation of a commercial activity you are organized and operated for the primary purpose of carrying on an unrelated_trade_or_business as a result under sec_1_501_c_3_-1 of the regulations you do not meet the requirements of sec_501 of the code unlike the organization described in revrul_64_182 supra you do not carry on a charitable program that is commensurate in scope with your financial resources sec_501 of the code and the regulations thereunder sec_501 of the code and you must file federal_income_tax returns should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies you have the right to protest this ruling if yo u believe it is incorrect to protest you therefore you do not operate exclusively for charitable purposes as required in accordingly you do not qualify for exemption as an organization described in contributions to you are not deductible under sec_170 of the code if we do not hear from you within days this ruling will become final and a copy sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice in the event this ruling becomes final it will be made available for public inspection internal_revenue_service se t eo ra tpu pe 3g1 constitution ave n w washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action in accordance with the power_of_attorney currently on file with the internal if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter revenue service we are sending a copy of this letter to your authorized representative enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
